 BELL AEROSPACECO.,A DIV. OF BELL AEROSPACE CORP.493Bell Aerospace Company,a Division of Bell Aerospace Corpora-tionandAmerican Federation of Technical Engineers, Peti-tioner.Case No. 3-RC-2435.December 16, 196.DECISION AND ORDER CLARIFYING CERTIFICATIONSince April 5, 1962, the Petitioner has been the certified representa-tive in a unit of all technicians of the Employer at its plants located inErie and Niagara Counties, New York, excluding all other employees,office clerical employees, professional employees, guards, and super-visors, as defined in the Act.On December 4, 1963, the Petitionerfiled a motion for clarification of the certification, seeking to includeallUnion members 1 who are temporarily transferred, from time totime, to areas outside Erie and Niagara Counties.The Employeropposed the motion.On April 29 and May 1, 1964, by direction ofthe Board, a hearing was held in Region 3 in the above-entitled pro-ceeding for the purpose of taking testimony with respect to the issuesraised by the Petitioner's motion and the Employer's oppositionthereto.Following the hearing, the parties submitted briefs in sup-port of their respective positions.Upon the basis of the entire record in this case, the Board 2 finds:The Employer has a total complement of approximately 350 tech-nicians in Erie and Niagara Counties.From time to time it assignsundisclosed numbers of technicians to field duty at military and re-search installations throughout the United States, abroad, and onUnited States Navy vessels at sea for periods which generally appearto be of 2 to 4 weeks in duration, but which may extend from a dayto a year.When assigned to the field, technicians are usually, 'al-though not invariably, reclassified in a "technical representative"grade,3 which pays an average of 30 cents an hour more than the"technician" grades.At the time of the hearing, some 40 employeeswho may have previously worked in Erie and Niagara Counties as"technicians," were on assignment in the field.Of these, about 38were classified as "technical representatives," including 24 salariedand 14 hourly paid employees, while only 1 or 2 had retained a "tech-nician" classification -41 The current contract between the Employer and the Petitioner contains a union-shopclause.'Pursuant.to the provisions of Section 3(b) of the National Labor Relations Act, asamended, the Board has delegated its powers in connection with these proceedings to athree-member panel[Chairman McCulloch and Members Leedom and Fanning].a The term "technical representative"includes the specific classifications of representa-tive, technical,class III, and representative, service, engineering,class II.* The record does not clearly reflect how many of the 40 were on"temporary" duty andwhat number had received a "permanent"assignment.150 NLRB No. 43. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile on field assignment, the employees in question do the sametype of mechanical work they did in Erie and Niagara Counties. Thus,Bell employee Ernest Kreutinger testified that while classified as a"technician" working in Erie and Niagara Counties he built, serviced,and maintained a rocket belt, and trained Bell employees in the useof the belt. In the field, while still classified as a "technician," Kreu-tinger did "basically" the same work.Another Bell employee, Ray-mond Wachowiak, explained that at the Wheatfield, New York, plant,he was classified as a rocket technician and did test cell work, includ-ing the testing of rocket engines and components.When temporarilytransferred to a California installation,Wachowiak was placed in a"technical representative" classification.His work in Californiaconsisted of assembling and servicing a target drone, which involvedmechanical skills similar to thoseWachowiak had exercised in Erieand Niagara Counties. In the field, technicians and technical repre-sentatives may work with employees of one of the Employer's cus-tomers.At some sites, however, technical work is performed exclu-sively for the Employer. In such instances technicians and technicalrepresentatives do not come in contact with customers' employees.Although technical representatives and technicians may work with-out supervision on occasion, more frequently their work is directedby engineers who in 'turn receive instructions directly from theEmployer's home office.The current contract between the Employer and the Union pro-vides that "technicians" on the field assignments outside Erie andNiagara Counties shall continue to accumulate seniority, and ontheir return shall be reassigned in their area, seniority permitting,but that the seniority of "technicians" in the field shallcease toaccumulate when they leave the "technician" classifications.5In this proceeding, the Petitioner contends, in effect, that the cer-tification of April 5, 1960, should be construed as including withinthe appropriate unit all technicians on temporary assignment to fieldc The Employer contends that in the negotiation of the current contract the Petitioneracquiesced in the Employer's interpretation of the certification as excluding all "tech-nicians" and"technical representatives"assigned to work outside of Erie and NiagaraCounties.Specifically, the Employer relies on paragraph 61(c) of the collective agree-ment which provides that"No employee shall be compelled to accept a transfer to a posi-tion not covered by the Bargaining Unit." It argues that the Petitioner had attemptedto get explicit coverage for technicians and technical representatives on field assignmentand had failed;61(c)was a comprise.The Petitioner argues that throughout thecontiact negotiations it insisted upon the inclusion of the disputed categories of employeesand never abandoned that position.An examination of the background evidence relatingto the execution of the current contract shows that the contract provision adverted toabove was agreed to only for the purpose of averting a strike, after an impasse had beenreached in the contract negotiations and mediators had been summoned.As is evident,the contract provision relating to the accumulation of seniority for technicians in the fieldisno less inconsistent with the Employer's present unit position than 61(c) is with thePetitioner's unit contentions.In these circumstances,we do not view the execution of thecurrent collective agreement as militating against the respective unit positions advancedin this proceeding. BELL AEROSPACE CO., A DIV. OF BELL AEROSPACE CORP.495locations, whether or not they were reclassified in a "technical repre-sentative" grade while on such assignments.The Employer, on theother hand, would have the certification construed as confining theunit only to those technicians who are physcially located at its opera-tions in Erie and Niagara Counties, excluding those employeesclassified in either "technician" or "technical representative" gradeswho are on temporary as well as permanent field assignments.Al-though the record does not show that the unit inclusion or exclusionof the disputed employees was specifically considered prior to theelection,6 there can be little doubt, at least with respect to those whoretain their "technician" classifications while on temporary fieldassignment, that they are appropriately part of the unit.The rec-ord shows that "technicians" in the field do essentially the samework as technicians at the Erie and Niagara installations, and con-tinue to be attached for payroll and other purposes to such installa-tions.The record also indicates that many of the technicians havespent substantial periods of time in Erie and Niagara Counties, andgenerally have been assigned to the field only for periods of shortduration.In view of the above, we believe that those employees who retaintheir "technician" classifications while on temporary field assign-ment have a close community of interest with other unit employees,not appreciably disrupted by their temporary absence from the Erieand Niagara operations.Furthermore, it would be incongruous torequire the Petitioner to bargain for, and to administer its contracton behalf of, the technicians while they are in Erie and NiagaraCounties, but at the same time to allow for the temporary suspen-sion of such obligations as to those technicians who may be awayfor short periods of time.Such a state of affairs would be hardlyconducive to stable labor relations or to effective representation ofthe interests of technicians on temporary field assignments.We find,therefore, that "technicians" in the appropriate unit who are tem-porarily assigned to the field are covered by the existing certificationwhile on such field assignments.In determining the status of "technicians" who are reclassified as"technical representatives" while performing field duties, we findno substantial basis in this record for distinguishing them from the"technicians" on temporary field assignment who are not so reclassi-fied.A mere difference in job title can have no controlling effecton the unit placement of the technical representatives if, as is thesituation herein, their employment interests and working conditionsremain essentially the same as other unit employees. In urging that6Some technicians on temporary field assignment were included in the eligibility listsubmitted by the Employer, and voted without challenge in the electionThe Employernow claims this was due to an inadvertent error.775-692-65-vol, 150--33 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe "technical representatives" are dissimilar from the "technicians,"the Employer appears to rely primarily on the fact that some of the"technical representatives" work closely with the Employer's cus-tomers.But the record shows that even then the "technical repre-sentatives" continue to perform mechanical work, and such inciden-tal contact as some "technical representatives" have with customersdoes not, in our view, diminish their primary function as techniciansengaged in such mechanical work.Moreover, at some field sites thereare no customers, and technical representatives do work exclusivelyfor the Employer. In sum, there appears to be little fundamentaldifference between the work of "technical representatives" and thatof technicians working in the field who, we have found, are coveredby the certification.We conclude, therefore, that employees in "tech-nical representative" classifications are covered by the certificationwhile on temporary field assignment.Both the Petitioner and the Employer would exclude "technicians"and "technical representatives" who are permanently assigned to thefield.Accordingly, we shall grant the Petitioner's motion for clari-fication and include in the unit all of the Employer's employeesworking in "technician" or "technical representative" classificationsat the Employer's plants in Erie and Niagara Counties, in the Stateof New York, who are temporarily assigned to field duty outsidethose counties, but we shall exclude all employees in "technician" or"technical representative" classifications who are permanently trans-ferred outside those counties.'[The Board clarified the certification by specifying that the em-ployees in "technician" or "technical representative" classificationsat the Employer's plants in Erie and Niagara Counties, New York,who are temporarily assigned to field duty outside those countiesare included in the aforesaid unit.]7See J. I.Case Company,105 NLRB 638, 640.Local 690, United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of the United Statesand Canada,AFL-CIOandPipe Linings, Inc.andLaborersDistrict Council of the Metropolitan Area of Philadelphia andVicinity,Local 57, International Hod Carriers Building andCommon Laborers Union of America,AFL-CIO.Case No.4-CD-115.December 16, 1964DECISION AND DETERMINATION OF DISPUTEThisis a proceedingunder Section 10 (k) of the Act, followinga charge filedby Pipe Linings, Inc., herein called the Company,150 NLRB No. 48.